DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
NOTE: This is a multi-tier restriction where at least one of the following inventions is further restricted below.  Please review the entire restriction to ensure a responsive reply.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-7, 10, and 15-19, drawn to overwriting a completely/previously-executed instruction with a new instruction, classified in G06F 9/3814.
II. 	Claims 11-14, drawn to an index manager and index order storage circuit to store index order information that indicates order in which to execute queued instructions, classified in one or more of G06F 9/32 and G06F 9/3836.
III.	Claims 8-9 and 20, drawn to a combination of inventions I and II, classified in classified in one or more of G06F 9/32, G06F 9/3814, and G06F 9/3836.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination (e.g. that in claims 8 and 20).  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as storing 
Inventions I and III are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of subcombination I as claimed because applicant's inclusion of claim 11 serves as evidence that applicant believes that subcombination II is patentable, and hence, patentability of the combination may be patentable due to subcombination II and not necessarily due to subcombination I.  Therefore, subcombination I is not essential to patentability of the combination.  Subcombination I has separate utility such as waiting to overwrite an instruction in a queue until after it has executed in a system that does not need to store indices of queued instructions and information indicating order of execution of queued instructions.
Inventions II and III are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of subcombination II as claimed because applicant's inclusion of claims 1 and 15 serves as evidence that applicant believes that subcombination I is patentable, and hence, patentability of the combination may be patentable due to subcombination I and not necessarily due to subcombination II.  Therefore, subcombination II is not essential to patentability of the combination.  Subcombination II has 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
(a) The inventions require separate classification, as indicated above.  Each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.  Patents need not be cited to show separate classification; and
(b) The inventions require a different field of search.
Should applicant elect group I, the examiner notes that this application contains claims directed to the following patentably distinct species:
I(a).	Claims 6 and 17, drawn to updating the first queue segment after the instruction in the first queue segment is executed and while the second instruction is executing (FIG.7(a)), classified in G06F 9/3814; and
I(b).	Claims 7 and 18, drawn to updating the first queue segment after a plurality of instructions have been sequentially executed (FIG.7(b)), classified in G06F 9/3814.
The species are not obvious variants of each other based on the current record, and are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. That is, if an update occurs while the second instruction executes, then an update does not occur after at least the first and second instructions are executed.
Again, should applicant elect group I, applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5, 10, 15-16, and 19 are generic.
There is a search and/or examination burden for the aforementioned patentably distinct species at least because the inventions require a different field of search (e.g. different queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention/species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention/species. 
The election of an invention/species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention/species.
Should applicant traverse on the ground that the inventions/species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions/species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions/species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention/species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Thus, in summary, applicant must elect one of the following inventions:
I(a).	Claims 6 and 17.  If applicant elects this species, generic claims 1-5, 10, 15-16, and 19 will also be examined;

II.	Claims 11-14; and
III.	Claims 8-9 and 20.  If applicant elects this combination, claims 8 and 20 must be re-written in independent form.
Applicant is reminded that upon the cancellation of claims to a non-elected invention/species, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
MPEP § 812.01 states that the Examiner does not have to telephone applicant to request an oral election in cases where the requirement for restriction is complex, the application is being prosecuted by the applicant pro se, or the examiner knows from past experience that an election will not be made by telephone.  This multi-tier restriction is deemed complex by the examiner and applicant should be afforded the benefit of receiving the restriction for careful review and time to formulate a response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183